DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on January 20, 2021.
Claim 1 has been amended and are hereby entered.
Claims 25 and 26 have been added.
Claims 1 – 17, 19, and 21 - 26 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on February 2, 2021 and July 12, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 17, 19 and 21 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the absorbent core layer comprises a through-air-bonded nonwoven comprising a basis weight from 10 gsm to 200 gsm.” It is unclear whether the basis weight is intended to be for the entire absorbent core layer or the through-air-bonded nonwoven.
For examination purposes, the claim is interpreted to read on either the absorbent core layer or the through-air-bonded nonwoven.
Claims 2 – 17, 19, and 21 – 24 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanson (US5509915).
As per claims 1, 2, 4, 6, 8 – 10, 16, 19 and 21, Hanson teaches:
An absorbent composite ([Abstract]: “A distinctive absorbent article comprising a backsheet layer, and a topsheet layer which is disposed in facing relation with the backsheet layer. An absorbent body is interposed between the backsheet layer and the topsheet layer.)
Comprising a spunbond nonwoven top layer comprising hydrophilic monocomponent fibers with a basis weight from about 10 – 60 grams per square meter (Column 7, Lines 31 - 40: “The topsheet fabrics may be composed of a substantially hydrophobic material, and the hydrophobic material may optionally be treated with a surfactant or otherwise processed to impart a desired level of wettability and hydrophilicity. In a particular embodiment of the invention, topsheet is a nonwoven spunbond polypropylene fabric composed of about 2.8 - 3.2 denier fibers formed into a web having a basis weight of 22 gsm and density of about 0.06gm/cc. The fabric is surface treated with about 0.28% Triton X-102 surfactant.”)
An absorbent core layer directly attached to the nonwoven top layer, wherein the absorbent core layer is adhesively bonded directly to a water impermeable film (Fig. 2 of Hanson shows the cross section of the absorbent composite where 28 is the topsheet, and 30 is the backsheet layer. The claimed absorbent core reads on the absorbent structure 32 which is taught in Column 5 Lines 32 – 35 to include a surge layer. In Column 7, Lines 45 – 47, Hanson teaches that a typical backsheet can be manufactured from a thin plastic film or other flexible liquid impermeable material. Wrap layers 71 and 73 are taught to be optional in Column 16, Line 56 – Column 17, Line 29, and therefore the absorbent structure, including the surge management layer is directly bonded to the topsheet and the backsheet when the wrap layers are not present. Hanson teaches that this bonding may be 
The absorbent core layer comprises a through-air-bonded nonwoven (In Column 18, Lines 59 – 66, Hanson teaches that the surge management layer may be formed from through-air-bonded-carded webs.”)
The through-air-bonded nonwoven comprising a basis weight from 10 gsm to 200 gsm (Column 5, Lines 44 – 47: “The surge management layer can be arranged to provide a surge layer basis weight within the range of 17 – 102 gsm.”)
Regarding the claimed properties, Examiner is of the opinion that the claimed composite-run-off values, the composite-absorption capacity, the composite rate of absorption, air permeability, and Martindale Abrasion value are calculated via processes that were not performed on the invention of the prior art, and as such, the prior art could not possibly disclosed the instantly claimed properties using the claimed ISO testing methods. However, as Hanson discloses the claimed structure and composition, including the limitations as set forth below, the claimed properties are considered to be inherent to the invention of Hanson.  It is reasonable for one of ordinary skill to expect that conducting the ISO methods on the invention of the prior art, would result in the properties claimed. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 4, Hanson teaches:
Wherein the nonwoven top layer comprises a carded web comprising staple fibers (Column 7, Lines 23 – 25: “The topsheet may also be a bonded-carded web composed of 
As per claim 11, Hanson teaches: 
Wherein the absorbent core comprises a plurality of absorbent-core fibers, the plurality of the absorbent-core fibers comprises... meltblown fibers (Column 18, Lines 49 – 52: “Various woven and nonwoven fabrics can be used to construct surge management portion. For example, the surge management portion may be a layer composed of a meltblown or spunbond web of polyolefin fibers.”)
As per claim 13, Hanson teaches:
Wherein the plurality of absorbent-core-fibers include multicomponent fibers (Column 20, Lines 31 – 39: “In various embodiments of the invention… the surge management portion can comprise a nonwoven fabric which… includes at least about 25% bicomponent fibers to provide a desired bicomponent fiber bond-matrix. Up to 100% of the surge fabric can be composed of bicomponent fibers.”)
As per claim 14, Hanson teaches:
Multicomponent fibers comprise bicomponent fibers having a sheath and core configuration including a sheath component comprising a polyethylene and a core component comprising at least one of a polypropylene or a polyester (Column 20, Lines 64 – 66: “The bicomponent fiber can be a composite, sheath-core type with polypropylene forming the core and polyethylene forming the sheath of the composite fiber.”)
As per claim 15, Hanson teaches:
The plurality of absorbent-core-fibers have an average denier of at most 5 denier (Column 21, Lines 5 -11: “The surge management portion may be composed of a bonded carded web which… includes a mixture of polyester (PET) single-component fibers and PET/polyethylene bicomponent fibers. The PET fibers comprise about 60 wt% of the nonwoven fabric, and are about 6 denier… The PET/Polyethylene bicomponent fibers comprise about 40% of the fabric, and are about 1.8 denier.”)
As per claim 23, Hanson teaches:
Wherein the water impermeable film is adhesively glued directly onto the absorbent core layer (Column 16, Lines 42 – 50: “The entire absorbent structure… can be suitably bonded, such as with an adhesive… to other components of the product construction.”)
As per claim 24, Hanson teaches many non-cellulosic options for the hydrophilic fibrous material used to form the component parts of the absorbent structure in Column 12, Lines 17 – 36, including synthetic fibers such as polyamide fibers, and polyester fibers.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above, in view of Detani (US20140171894).
As per claim 3, Hanson teaches all the limitations of claim 2. Hanson does not teach:
The nonwoven top layer comprises a S1a-Mb-S2c structure; wherein S1 is a first spunbond material, “M” is a meltblown material, “S2” is a second spunbond material, 
Detani teaches a bodily fluid absorbent article comprising an absorbent matrix in between a liquid permeable topsheet and a liquid-impermeable backsheet (Abstract). Detani further teaches:
The nonwoven top layer comprises a S1a-Mb-S2c structure; wherein S1 is a first spunbond material, “M” is a meltblown material, “S2” is a second spunbond material, and “a”, “b”, and “c” indicate the number of respective layers and each independently have a value of 1 – 5 ([0033]: “The topsheet may be formed of commonly used materials in the relevant technical field. For example, a nonwoven fabric made of thermoplastic synthetic fibers such as… an SMS nowoven fabric composed of a spunbonded nonwoven fabric, a melt blown nonwoven fabric and a spun bonded nonwoven fabric laminated together in this order.. may be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the topsheet of Hanson in the SMS layered fashion as taught by Detani. One of ordinary skill would have been motivated to make this modification because Detani teaches that this layer of nonwoven fabrics is known in the art as being functionally equivalent and predictably suitable for use as a topsheet in absorbent composites, such as those taught by Hanson. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 19660), Sinclair & Carroll Co. v. Interchemcial Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP §2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above, in view of Kurata (US6443931).
As per claim 5, Hanson teaches all the limitations of claim 1. Hanson also teaches that the top layer may be processed to impart a desired level of hydrophilicity (Column 7, Lines 31 – 40). But Hanson does not teach:
The nonwoven top layer comprises at least 30% by weight of hydrophilic fibers
Kurata teaches an absorbent article for disposal of body fluids that includes a topsheet, a bottom sheet, and an absorbent core disposed between (Abstract). Kurata further teaches:
The nonwoven top layer comprises at least 30% by weight of hydrophilic fibers (Column 2, Lines 60 – 64: “The topsheet is a liquid pervious sheet made of a nonwoven fabric having a basis weight of 10 – 80 g/m2 and containing 60% by weight or higher of hydrophilic fibers such as rayon fibers, pulp fibers or hydrophilic thermoplastic synthetic fibers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the topsheet of Hanson, wherein the topsheet comprises an amount by weight of hydrophilic fibers as taught by Kurata. One of ordinary skill would have been motivated to make this modification because Kurata teaches that a topsheet with at least 60% hydrophilic fibers is a suitable topsheet for absorbent composite materials, such as those taught by Hanson. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 19660), Sinclair & Carroll Co. v. Interchemcial Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP §2144.07. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above, in view of Svensson (US20100280479).
As per claim 7, Hanson teaches all the limitations of claim 1. Hanson does not teach:
The nonwoven top layer includes a bonding area prior to formation of the absorbent composite from 1 to 30%.
Svensson teaches an absorbent article comprising a fluid-impermeable backsheet, a fluid permeable topsheet, with an absorbent core sandwiched in between. Svensson also teaches that when the topsheet is a nonwoven material, such as polypropylene, the bonding area between the fibers is preferably 10 – 22% to facilitate penetration of liquid into the underlying layers of the absorbent article ([0066]).
The nonwoven top layer includes a bonding area prior to formation of the absorbent composite from about 1 to about 30% ([0066]: “According to a preferred embodiment of the invention, the topsheet consists of a nonwoven fabric, made of polypropylene. The bonding area between the fibers in the nonwoven web is preferably 10 – 22%... A topsheet with the above mentioned features will feel drier to a wearer’s skin… since the lower bonding area facilitates penetration of liquid into the underlying layers of the absorbent article.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind the nonwoven topsheet of Hanson to the levels taught by Svensson (10 – 22%). One of ordinary skill would have been motivated to make this modification because Svensson teaches a nonwoven topsheet made of polypropylene, the same . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above, in view of Fujiwara (US5951535).
As per claim 12, Hanson teaches all the limitations of claim 11. Hanson does not teach:
The plurality of absorbent-core-fibers comprises at least 30% by weight of hydrophilic fibers
Fujiwara teaches an absorptive article for retaining a body fluid comprising a nonwoven fabric (Abstract). Fujiwara further teaches that the nonwoven fabric can comprise a mixture of hydrophilic fibers to improve liquid absorption and holt-melt adhesive fibers and that the hydrophilic fibers may be present at a weight percentage up to 70% so that there is sufficient hot melt adhesive fibers for shape retention (Column 9, Lines 24 – 31). Fujiwara further teaches:
The plurality of absorbent core fibers comprise at least 30% by weight of the hydrophilic fibers (Column 9, Lines 24 – 31: “Repeated permeation-absorption of the body fluids becomes superior by mixing the hydrophilic fibers, but when the mixing ratio of the hydrophilic short fibers exceed 70% by weight, the ratio of the hot-melt-adhesive short fibers becomes less than 30% by weight, and as a result, the shape retention of the short fiber non-woven fabric based on the melt adhesion of the holt-melt-adhesive composite short fibers becomes difficult.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the surge portion of Hanson, and including hydrophilic . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above, in view of Roe (US5342338).
As per claim 17, Hanson teaches all the limitations of claim 1. Hanson further teaches:
The nonwoven top layer and the absorbent core layer are directly or indirectly bonded together via a composite-bonding pattern (Column 35, Lines 3 – 5: “A surge management layer… was attached to … the top sheet with a pattern of hotmelt adhesive.”)
Hanson does not teach:
The composite bonding pattern defines a composite-bonding area of no more than 30% of a surface of the absorbent composite
Roe teaches an absorbent article including an absorbent member and a top sheet (Abstract). Roe teaches this topsheet is bound to at least 50 percent of the surface area of the core (Column 4, Lines 32 – 33). Roe further teaches:
The composite bonding pattern defines a composite-bonding area of no more than 30% of a surface of the absorbent composite (Column 4, Lines 32 – 33: “The absorbent core is bonded to less than 50 percent of the surface area of the first topsheet.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the absorbent composite of Hanson, wherein the absorbent .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above,  in view of Wang (US20160206393).
As per claim 22, Hanson does not teach:
Wherein the water impermeable film is extrusion coated directly onto the absorbent core layer
Wang teaches an absorbent composite suitably used for incontinence pads and liners that include an absorbent nonwoven and a liquid-impermeable film (Abstract). Wang teaches that the liquid-impermeable film may be extrusion coated on the absorbent non-woven and that these composites exhibit superior absorbency, acceptable abrasion resistance and low linting ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the absorbent nonwoven to the liquid impermeable film by extrusion coating, as taught by Wang. One of ordinary skill would have been motivated to make this modification because Wang teaches that by bonding the layers in this way, the composite exhibits superior absorbency, acceptable abrasion resistance and low linting ([0034]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US5509915) as applied to claims 1, 2, 4, 6, 8 - 11, 13 - 16, 19, 21, 23 and 24 above,  in view of Chaplin (US5114787)
As per claims 25 and 26, Hanson teaches:
An absorbent composite ([Abstract]: “A distinctive absorbent article comprising a backsheet layer, and a topsheet layer which is disposed in facing relation with the backsheet layer. An absorbent body is interposed between the backsheet layer and the topsheet layer.)
Comprising a nonwoven top layer comprising hydrophilic fibers (Column 7, Lines 31 - 40: “The topsheet fabrics may be composed of a substantially hydrophobic material, and the hydrophobic material may optionally be treated with a surfactant or otherwise processed to impart a desired level of wettability and hydrophilicity. In a particular embodiment of the invention, topsheet is a nonwoven spunbond polypropylene fabric composed of about 2.8 - 3.2 denier fibers formed into a web having a basis weight of 22 gsm and density of about 0.06gm/cc. The fabric is surface treated with about 0.28% Triton X-102 surfactant.”)
An absorbent core layer directly attached to the nonwoven top layer, wherein the absorbent core layer is adhesively bonded directly to a water impermeable film (Fig. 2 of Hanson shows the cross section of the absorbent composite where 28 is the topsheet, and 30 is the backsheet layer. The claimed absorbent core reads on the surge layer 46. In Column 7, Lines 45 – 47, Hanson teaches that a typical backsheet can be manufactured from a thin plastic film or other flexible liquid impermeable material. Wrap layers 71 and 73 are taught to be optional in Column 16, Line 56 – Column 17, Line 29, and therefore 48. Hanson teaches that this bonding may be by any suitable bonding and/or fiber entanglement mechanism, such as ultrasonic bonding, adhesive bonding, mechanical bonding, or needling (Column 10, Lines 42 – 46))
The absorbent core layer has a basis weight from 10 gsm to 200 gsm (Column 5, Lines 44 – 47: “The surge management layer can be arranged to provide a surge layer basis weight within the range of 17 – 102 gsm.”)
Regarding the claimed properties, Examiner is of the opinion that the claimed composite-run-off values, the composite-absorption capacity, and the composite rate of absorption are calculated via processes that were not performed on the invention of the prior art, and as such, the prior art could not possibly disclosed the instantly claimed properties using the claimed ISO testing methods. However, as Hanson discloses the claimed structure and composition, including the limitations as set forth below, the claimed properties are considered to be inherent to the invention of Hanson.  It is reasonable for one of ordinary skill to expect that conducting the ISO methods on the invention of the prior art, would result in the properties claimed. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Hanson teaches that the surge management portion can be a composite web where the layer portions can have different structures and compositions (Column 21, Lines 48 – 54). This structure is shown in Fig. 12. However, Hanson does not explicitly teach:
Wherein the absorbent core layer comprises continuous fibers and staple fibers
Wherein the absorbent core layer comprises (i) a nonwoven comprising continuous fibers and (ii) a carded nonwoven comprising staple fibers
Chaplin teaches multi-layer nonwoven web composite comprising at least one layer of a uniform basis weight, self-bonded fibrous nonwoven web comprising continuous filaments adhered to at least one layer of a carded web of staple fibers (Column 1, Lines 12 – 20). Chaplin teaches that these composites are known for a wide variety of uses, such as diapers and hygienic products (Column 1, Lines 21 – 25), which are absorptive composites, the same end us as Hanson. Chaplin teaches that this composite has a basis weight of 7 to 100 gsm, which is the same basis weight as Hanson (Column 14, Lines 23 – 26). Chaplin teaches that these web composites have improved rewet properties and improved cross-machine direction tensile strength (Column 3, Lines 29 – 34).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the surge management layer of Hanson with a composite multi-layer web with a nonwoven comprising continuous fibers and a carded nonwoven comprising staple fibers as claimed, motivated by the desire to provide a nonwoven composite with predictably improved rewet properties and improved cross-machine direction tensile strength (Column 3, Lines 29 – 34).

Response to Amendments
Applicant’s amendments to the claims, filed January 20, 2021, caused the withdrawal of the rejection of claims 1 – 17, 19, and 21 – 24 as indefinite under 35 U.S.C. 112(b) as set forth in the office action mailed October 28, 2020.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the absorbent structure includes both the surge management layer and the retention portion and that this structure has a basis weight of at least 417 gsm, which is more than twice of the currently claimed range of basis weights for the absorbent core layer. Examiner respectfully disagrees. As written, the absorbent core layer comprises a through-air-bonded nonwoven comprising a basis weight from 10 gsm to 200 gsm. As such, the through-air-bonded nonwoven can be interpreted as just reading on a portion of the absorbent core layer, in this case the surge management layer of the structure taught by the prior art. Hanson teaches that this surge management layer has a basis weight of between 17 and 102 gsm (Column 5, Lines 44 – 47), which is within the claimed range.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789